FILED
                           NOT FOR PUBLICATION                             MAY 18 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARK ALLAN PIERCE, Sr.,                          No. 12-57296

              Plaintiff - Appellant,             D.C. No. 2:11-cv-09463-SVW-
                                                 FMO
 v.

SANTA MARIA JOINT UNION HIGH                     MEMORANDUM*
SCHOOL DISTRICT, a municipal
government entity,

              Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                              Submitted May 5, 2015**
                                Pasadena, California

Before: FISHER, BEA, and FRIEDLAND, Circuit Judges.

      The district court granted the defendant Santa Maria Joint Union High

School District’s motion to dismiss all of plaintiff Mark Allan Pierce’s claims


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
except his Title VII claim for disparate treatment. The district court later granted

Santa Maria’s motion for summary judgment on that one remaining claim. Pierce

appeals those decisions, as well as the district court’s refusal to sanction Santa

Maria under Federal Rule of Civil Procedure 11. We have jurisdiction under 28

U.S.C. § 1291.

      Santa Maria is immune from a lawsuit under 42 U.S.C. § 1983 because

Santa Maria is a state agency for purposes of the Eleventh Amendment. See

Belanger v. Madera Unified Sch. Dist., 963 F.2d 248, 251 (9th Cir. 1992) (holding

California school districts are state agencies for purposes of the Eleventh

Amendment); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100

(1984) (“[I]n the absence of consent a suit in which the State or one of its agencies

or departments is named as the defendant is proscribed by the Eleventh

Amendment. This jurisdictional bar applies regardless of the nature of the relief

sought.”). The district court therefore correctly dismissed Pierce’s claims arising

under § 1983.

      The district court was correct that Pierce’s complaint failed to state a claim

for discrimination under Title VII. Pierce attempts to bring a discrimination claim

on behalf of students he claims were mistreated. He does not have standing to

assert such a claim. See McCollum v. Cal. Dep’t of Corr. & Rehab., 647 F.3d 870,


                                           2
881 (9th Cir. 2011) (explaining that a plaintiff cannot challenge discriminatory

policies under Title VII if the policies do not discriminate against the plaintiff).

Moreover, Pierce’s complaint does not adequately allege a Title VII claim that he

was demoted in retaliation for his complaints about discrimination in the school

district. Pierce acknowledges he never pleaded a Title VII retaliation claim

explicitly, but argues his complaint contains sufficient allegations to state such a

claim. Pierce does not point us to which allegations in his lengthy, disjointed

complaint he contends support a Title VII retaliation claim. We cannot do that

work for him. Guatay Christian Fellowship v. Cnty. of San Diego, 670 F.3d 957,

987 (9th Cir. 2011) (“[W]e will not manufacture arguments for an appellant, and a

bare assertion does not preserve a claim . . . .” (citation omitted)).

      The district court was correct to hold Pierce failed to state a claim for a

hostile work environment under Title VII. “To prevail on a hostile workplace

claim premised on either race or sex, a plaintiff must show: (1) that he was

subjected to verbal or physical conduct of a racial or sexual nature; (2) that the

conduct was unwelcome; and (3) that the conduct was sufficiently severe or

pervasive to alter the conditions of the plaintiff’s employment and create an

abusive work environment.” Vasquez v. Cnty. of Los Angeles, 349 F.3d 634, 642

(9th Cir. 2003). Most of Pierce’s allegations refer to hostile incidents the students


                                            3
experienced at his school. Those allegations that concern Pierce’s experience,

taken as true, do not establish a hostile work environment. All but one of the

allegations describe incidents of racial hostility by students and are not attributable

in any way to Pierce’s employer. The one allegation that is attributable to Pierce’s

employer comes from a fellow assistant principal, not a supervisor, where that

assistant principal made a racially charged statement to a student’s grandmother

outside of Pierce’s presence. But that isolated statement is insufficient to establish

a hostile work environment. See McGinest v. GTE Serv. Corp., 360 F.3d 1103,

1119 (9th Cir. 2004) (“If . . . the harasser is merely a coworker, the plaintiff must

prove that . . . the employer knew or should have known of the harassment but did

not take adequate steps to address it.” (citation omitted)). The co-worker’s

statement would be insufficient to establish a hostile work environment even if he

were Pierce’s supervisor. See Vasquez, 349 F.3d at 644.

      The district court did not abuse its discretion in denying Pierce’s discovery

requests because they went “beyond the scope” of his disparate-treatment claim,

the sole claim that survived Santa Maria’s motion to dismiss. See Mattel, Inc. v.

Walking Mountain Prods., 353 F.3d 792, 813 (9th Cir. 2003). Nor did the district

court abuse its discretion when its refused to delay its decision on summary

judgment so Pierce could obtain further discovery. Pierce had ample opportunity


                                           4
to obtain evidence in support of his claims. See Roberts v. McAfee, Inc., 660 F.3d
1156, 1169 (9th Cir. 2011).

      The district court did not abuse its discretion when it denied Pierce’s motion

for sanctions. Islamic Shura Council of S. Cal. v. F.B.I., 757 F.3d 870, 872 (9th

Cir. 2014) (“An appellate court should apply an abuse-of-discretion standard in

reviewing all aspects of a district court’s Rule 11 determination.” (citation

omitted)). Pierce points to no authority that an attorney’s decision to give

documents to his client that the opposing party filed on a public docket somehow

constitutes sanctionable conduct. Nor could we find any.1

      AFFIRMED.




1
 To the extent Pierce understands himself to be making additional arguments on
appeal, such arguments were insufficiently explained to be preserved. See
Maldonado v. Morales, 556 F.3d 1037, 1048 n.4 (9th Cir. 2009) (“Arguments
made in passing and inadequately briefed are waived.”).

                                           5